NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 13-2063
                                    _____________

                         MICHAEL P. LEHTONEN,
                                      Appellant
                                   v.
                   GOVERNOR OF THE VIRGIN ISLANDS; et al.
                             ______________

                                     No. 13-2064
                                   ______________

                       MICHAEL P. LEHTONEN,
                                    Appellant
                                 v.
       BRENDA J. HOLLAR; KATHLEEN MACKAY; JAMES CARROLL, III
                           ______________

                       (D.C. Nos. 3-11-cv-00134, 3-12-cv-00012)
                                   ______________

                                       ORDER
                                   ______________

      At the direction of the Court the opinion and judgment entered in this matter on

December 12, 2014 are hereby VACATED as being entered prematurely. A revised

opinion and judgment shall be entered.

For the Court,


Marcia M. Waldron, Clerk
Dated: December 15, 2014
JK/cc: All Counsel on Record